IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,260


EX PARTE MANUEL RUELAS-SIGALA, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 3802 IN THE 84TH JUDICIAL 
DISTRICT COURT OCHILTREE COUNTY 


 Per Curiam.

 

O P I N I O N


	This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3 of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of the third degree felony offense of indecency with a child.
His punishment was assessed at ten years imprisonment. In an unpublished memorandum
opinion, the Seventh Court of Appeals dismissed Applicant's appeal for want of jurisdiction
because his notice of appeal was untimely filed.  Ruelas-Sigala v. State, No. 07-04-0411-CR
(Tex. App. -  Amarillo  2004, no pet.).
 In the instant application, Applicant contends that he was denied his right to appeal
due to his appellate attorney's failure to timely file his notice of appeal.  
	After a review of the record, we find that Applicant was denied his right to a
meaningful appeal due to the ineffective assistance of his counsel. Applicant is granted the
opportunity to file an out-of-time appeal from his conviction and sentence in cause number
3802 from the 84th Judicial District Court of Ochiltree County, Texas.  Applicant is ordered
returned to that point in time at which he may give a written notice of appeal so that he may
then, with the aid of counsel, obtain a meaningful appeal.  For purposes of the Texas Rules
of Appellate Procedure, all time limits shall be calculated as if the sentence had been
imposed on the date that the mandate of this Court issues.  We hold that should Applicant
desire to prosecute an appeal, he must take affirmative steps to see that a written notice of
appeal is given within thirty days after the mandate of this Court has issued.
 

DELIVERED: OCTOBER 5, 2005
DO NOT PUBLISH